Citation Nr: 0317535	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hip disability.

2.  Entitlement to an initial rating higher than 0 percent 
for the service-connected disability of the low back.

3.  Entitlement to an initial rating higher than 10 percent 
for the service-connected residuals of a right elbow injury, 
post-operative.  

4.  Entitlement to an initial rating higher than 0 percent 
for the service-connected residuals of a right knee injury.  

5.  Entitlement to an initial rating higher than 0 percent 
for the service-connected residuals of a left knee injury.  





REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from July 1992 to September 
1998.

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision of the RO.  

The veteran testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge in January 2003.




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The new law also 
provides, however, that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  




Service Connection Claim

The veteran and her claim that the veteran suffers from a 
bilateral hip disability as a result of injuries sustained 
while in service.  

The veteran's service medical records show that she sustained 
a left hip injury in February 1995 when she fell off of a 
truck and landed on her back.  Further, these records reflect 
that she was dragged by a taxi in November 1995, and treated 
in an Emergency Room.  The diagnoses were those of right hip 
contusion and right lower back strain.  In January 1996, the 
veteran reported occasional lateral tingling in both hips.

The records also show that the veteran underwent physical 
therapy, massages, and took medications for pain and 
stiffness.  An assessment in May 1996 reflects that 
musculoskeletal injuries secondary to being dragged by a taxi 
had resolved.

The veteran underwent a VA examination in March 2000.  She 
reported her injuries in service, and reported that pain in 
her hips began in service.  X-rays taken of both hips were 
negative.  The diagnosis was that of bilateral hip pain.

The veteran underwent a VA examination in November 2001, and 
after a series of tests, the examiner concluded that the 
examination of the veteran's hips was normal. 

At another VA examination in November 2001, the veteran 
reported having spasms in the back, located both right and 
left just above the hips.  The diagnosis was that of muscle 
spasms, recurring, self-limited.

During the testimony given at a hearing in January 2003, the 
veteran related that she had a fall while stationed in 
Germany in service in 1995, and that she continued to have 
hip pain the majority of time.  The veteran testified that 
she took medication for pain.  She testified that a Dr. 
Mulcahy (a review of the record reveals that she is referring 
to Edward R. Mulcahy, M.D.) examined her in August 2002 and 
that X-rays of the hips were taken, and she seemed to 
indicate that she was taking medication for diagnosed hip 
arthritis.  These records, however, have not been associated 
with the claims folder.

Given that the veteran did suffer a hip injury in service, 
the Board is of the opinion that an attempt should be made to 
collect these potentially relevant records from Dr. Mulcahy 
prior to further appellate review, as they may provide 
evidence of a current bilateral hip disability, which does 
not appear to be currently demonstrated.  


Claims of Higher Initial Ratings for Service-Connected 
Disabilities

In evaluating the veteran's request for higher evaluations, 
the Board considers the medical evidence of record.

The testimony of the veteran at the hearing in January 2003 
was to the effect that she had been examined by Dr. Mulcahy, 
an orthopedic specialist, in or about August 2002 for her 
service-connected disabilities.  As noted, these records are 
not in the claims folder, and they could be relevant.

The duty to assist the veteran in the development of facts 
pertinent to her claims includes obtaining all relevant 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The veteran 
should be notified of any deficiency in obtaining the 
records.

Likewise, the Board that in Fenderson v. West, 12 Vet. App 
119 (1999), the Court noted that, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.

In this case, the RO apparently did not find that staged 
ratings were warranted.  However, when the RO reconsiders the 
veteran's claims, pursuant to this remand, the RO should 
consider the application of staged ratings, if warranted.  




(1)  Evaluation of the Service-Connected Low Back Disability

The veteran contends that her low back disability is worse 
than currently rated and causes functional impairment.  The 
veteran also maintains that the pain starts in her lower back 
and radiates down into her legs.

The report of the November 2001 VA examination indicates that 
there were self-limited, recurring muscle spasms, with no 
functional disability of the lumbosacral spine.  However, 
there is no opinion as to the current severity of the 
veteran's service-connected low back disability, or of any 
neurological findings.  

Thus, VA cannot rate the low back disability at this time 
without further medical clarification.  In this regard, it is 
pointed out that VA has the duty to provide the veteran with 
an examination to obtain sufficient clinical findings to 
determine the severity of the residuals of the low back 
disability, including the extent she may have additional 
functional impairment due to her pain and painful motion, 
limited or excess movement, weakness, fatigability, and 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

As such, the Board finds that the veteran should be afforded 
another examination.  

Moreover, the regulations for evaluation of certain 
disabilities of the spine-i.e., intervertebral disc 
syndrome-were revised, effective on September 23, 2002, and 
the veteran is entitled to resolution of her claim under the 
criteria that are to her advantage.  64 Fed. Reg. 25202 (May 
11, 1999); Karnas, 1 Vet. App. 308.  


(2)  Evaluation of the Service-Connected Residuals of a Right 
Elbow Injury, Post-Operative

The veteran contends that the service-connected residuals of 
a right elbow injury, post-operative, are worse than 
currently rated and causes functional impairment.  The 
veteran also maintains that she can make a strong grip with 
her hand, but cannot hold the grip for long when carrying 
items.  She testified that her arm would tighten up, and she 
would have cramps.  She also testified to having a numbness 
in her right elbow.

The report of the November 2001 VA examination indicates that 
there are residual symptoms of ulnar neuropathy.  There is no 
indication as to either neuritis or neuralgia, nor any 
opinion as to the current severity of the veteran's service-
connected residuals of a right elbow injury, post-operative.  
Thus, VA cannot rate the right elbow disability at this time 
without further medical clarification.  As such, the Board 
finds that the service-connected residuals of a right elbow 
injury, post-operative, should be re-examined.

The criteria for rating diseases of the peripheral nerves are 
based on paralysis, neuritis, or neuralgia.  Since the 
evidence shows that the veteran's right elbow is functional, 
it is clear that any nerve disability does not produce 
complete paralysis.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis, whether due to varied level of the 
nerve lesion or to partial regeneration.

When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (Diseases of the Peripheral Nerves).

Neuritis of a peripheral nerve, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain-at times excruciating-is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia of a peripheral nerve, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (with exceptions not relevant here).


(3)  Evaluation of the Service-Connected Residuals of a Right 
Knee Injury, and the Service-Connected Residuals of a Left 
Knee Injury
 
The veteran contends that the service-connected residuals of 
both the right and left knee injuries are worse than 
currently rated and cause instability.  She indicated that 
she had more problems with her right knee than with her left 
knee, but that both knees would swell several times a week.  
The evidence also reflects that the veteran had fallen 
several times, and had difficulty going down steps.
 
The report of the November 2001 VA examination indicates that 
there were occasional symptoms of tendonitis of the right 
knee.  However, there is no opinion as to the current 
severity, including functional impairment, of the service-
connected residuals of the right and left knee injuries.  
Likewise, VA cannot rate the residuals of the right and left 
knee injuries without further medical clarification, and 
another examination is required.

As is the case with the low back disability, VA has the duty 
to provide the veteran with an examination to obtain 
sufficient clinical findings to determine the severity of the 
residuals of the right and left knee injuries, including the 
extent she may have additional functional impairment due to 
her pain and painful motion, limited or excess movement, 
weakness, fatigability, and incoordination.  DeLuca, 8 Vet. 
App. 202 (1995).  Accordingly, a remand is necessary for a 
thorough and contemporaneous medical examination to determine 
the current severity of the veteran's service-connected 
residuals of a right knee injury and residuals of a left knee 
injury.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In readjuducating these knee claims, the RO should keep in 
mind the dictates of VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) (in which 
the General Counsel of VA held that a veteran who has both 
arthritis and instability of the knee may receive separate 
ratings under Diagnostic Codes 5003 and 5257 when the veteran 
has limited knee motion to at least meet the criteria for a 
zero-percent rating under Diagnostic Code 5260 or 5261, or 
(consistent with DeLuca, 8 Vet. App. at 204-7 and 38 C.F.R. 
§§ 4.40, 4.45 and 4.59) where there is probative evidence 
showing the veteran experiences painful motion attributable 
to her arthritis).

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should, in accordance with 
38 U.S.C.A. § 5103A(c), request that the 
veteran supply the names and addresses of 
all facilities that have treated her 
since September 1998 for a bilateral hip 
disability, low back disability, for 
residuals of a right elbow injury, and 
for residuals of right and left knee 
injuries.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder, to specifically include 
those of Dr. Mulcahy in August 2002, 
noted above.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under 38 U.S.C.A. § 5103A(b)(2).

2.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of the service-connected low 
back disability.  Specifically, the 
examiner should express an opinion as to 
whether there is severe painful motion or 
weakness associated with the low back 
disability.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups.  The examiner should also be asked 
to determine whether there is related 
weakened movement, excess fatigability or 
incoordination. The examiner should 
comment on the severity of the service-
connected disability in terms of the 
applicable rating criteria, both old and 
new.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The new 
rating criteria have been added to the 
claims folders for the convenience of the 
examiner.  

3.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and extent of any neurological 
impairment of the right elbow.  The 
examination may include nerve conduction 
velocity and electromyographic studies, 
if indicated, and any other indicated 
test or study.  The examiner should 
identify all neurological disorders of 
the veteran's right elbow, and identify 
which nerves are involved, if any.  
Neuritis and neuralgia should be 
specifically ruled in or out.  The 
examiner should also express an opinion 
as to the severity of the veteran's right 
elbow disability.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

4.  The veteran should be scheduled for a 
VA examination to determine the severity 
of the residuals of a right knee injury 
and the residuals of a left knee injury.  
All indicated studies should be performed 
and all clinical findings reported in 
detail, including ranges of motion, 
degrees of extension and flexion, 
instability, and degenerative joint 
disease.  Specifically, the examiner 
should express an opinion as to whether 
or not there is painful motion or 
weakness associated with either knee. The 
examiner should be asked whether pain or 
weakness significantly limits functional 
ability during flare-ups or when either 
joint is used repeatedly over a period of 
time. The examiner should also be asked 
to determine whether either knee exhibits 
weakened movement, fatigability, or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss.  
The examiner should comment on the 
severity of symptoms listed under 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, and 5261 
(2002).  The examiner should support the 
opinions by discussing medical principles 
as applied to specific medical evidence 
in this case.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

5.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.

6.  Following completion of the 
development requested hereinabove, the RO 
should readjudicate the issues on appeal 
and provide the veteran and her 
representative a supplemental statement 
of the case.  The RO should review the 
claims for higher initial evaluations for 
the service-connected low back, right 
elbow, and bilateral knee disabilities, 
taking into consideration the application 
of "staged ratings," if warranted.  In 
evaluating these claims, the RO should 
also consider the dictates of DeLuca, 
discussed above.  

With respect the to the service-connected 
knee disabilities, the dictates of 
VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997) and VAOPGCPREC 9-98 (Aug. 
14, 1998).  With respect to the service-
connected low back disability, 
consideration should be given to both the 
former and the revised criteria for 
evaluating intervertebral disc syndrome, 
if warranted by the medical evidence 
(i.e. if the veteran's disability is more 
appropriately rated under this Diagnostic 
Code).


Thereafter, if indicated, and after an appropriate time is 
given to respond to the supplemental statement of the case, 
the case should be returned to the Board for the purpose of 
appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



                     
______________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 



